GOODELL, Acting P. J.
Appellant was accused by an information of the crime of arson, defined by section 447a of the Penal Code, to which he pleaded not guilty. At the first trial the jury disagreed. An amended information was filed alleging that he had been convicted of a felony in the State of New York in 1926, and of another felony in 1931 and another in 1939 in Michigan, all three of which he admitted. On the second trial he was found guilty. A motion for new trial was denied. No appeal was taken from the judgment of conviction. Appellant was represented by the public defender.
About a year later he filed (in propria persona) in the superior court a petition for a writ of error coram nobis and motion to annul, vacate and set aside the judgment, all of which were denied.
An appeal was taken (in propria persona) from the order denying appellant’s petition, which appeal came to this court on a record consisting of the petition for a writ of error coram nobis, the minute order denying the petition, and the notice of appeal, certified by the clerk of the trial court. The order was affirmed (People v. Pryor, 87 Cal.App.2d 352 [196 P.2d 948]) on September 1, 1948. After an unsuccessful petition for rehearing in this court appellant petitioned the Supreme Court of the United States for a writ of certiorari which petition was denied on November 8, 1948, without opinion. *974Appellant applied there for a rehearing, which was denied on December 20, 1948.
On January 4, 1949, appellant filed (in propria persona) in the superior court at San Francisco another “petition for writ of error coram nobis” also entitled “Motion for release on Letters of Law, or new trial.” The minutes show that the matter came before the court on January 5, 1949, with the district attorney represented and answering present, but “without the petitioner or his counsel” and on that day the petition was denied: On January 17, 1949 appellant filed (in propria persona) a notice of appeal reading in part as follows: “the Defendant Stanley Pryor is appealing from all records exclusive, including the Records of the first and Second trial. Also the Process of the Preliminary Hearing; So that he can continue to Proceed with his case, the Defendant Stanley'Pryor. Pray that his Prays will Be answered By this Honorable Court. And the Honorable Judge Daniel R. Shumaker, Presiding thereof and the Clerk of the Court. ’ ’
The petition in the present case is simply a repetition in somewhat different language (although in many places in identical language) of the petition before this court in 87 Cal. App.2d 352. For the reasons given and upon the authorities cited on that appeal, the same result must be reached herein.
The narrow scope of a coram, nobis proceeding was again declared in People v. Adamson, 34 Cal.2d 320, 326 [210 P.2d 13], decided on September 29, 1949.
The order appealed from is affirmed.
Dooling, J., and Runnells, J. pro tem., concurred.
A petition for a rehearing was denied November 4, 1949, and appellant’s petition for a hearing by the Supreme Court was denied November 17,1949.